Citation Nr: 9930661	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-01 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for hypertension and 
retroperitoneal fibrosis with renal failure.

ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1964 to December 1984.

In July 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C., denied the 
veteran's service connection claim for hypertension and 
retroperitoneal fibrosis with renal failure.  At the same 
time, the RO granted the veteran's service connection claim 
for post lumbar injury with narrowing of L3-L4 and L5-S1, and 
granted a noncompensable (0 percent) disability evaluation.  
The veteran timely appealed his denied service connection 
claim, but not his post lumbar injury rating to the Board of 
Veterans' Appeals (Board).  The veteran perfected his appeal 
through the submission of VA Form 9 (Appeal to the Board of 
Veterans' Appeals), on which he requested a hearing before 
the Board.  The veteran was scheduled for a Board hearing in 
Washington, D.C., in January 1999; however, that same month, 
that same month, the Board received a letter from the veteran 
canceling the hearing and indicating that he lived overseas 
and did not wish to have the hearing rescheduled.  Hence, his 
request for a Board hearing is deemed withdrawn.  See 
38 C.F.R. § 20.702(e) (1999).  


FINDING OF FACT

There is no competent medical evidence of any cardiovascular-
renal disease within service, or within the first post-
service year, nor is there otherwise competent medical 
evidence of a relationship between active duty service and 
hypertension or retroperitoneal fibrosis with renal failure. 


CONCLUSION OF LAW

The claim for service connection for hypertension and 
retroperitoneal fibrosis with renal failure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reveal that he 
was treated for complaints of low back pain (LBP) on several 
occasions during the course of his twenty-year military 
career; however, such records reflect no complaints, 
findings, or diagnosis of any cardiovascular-renal disease.  
At the time of his separation examination in November 1984, 
his blood pressure was recorded as 120/70, and that he had no 
complaints of kidney or urinary difficulties.  The veteran's 
history of back pain was noted, as was the presence of 
tenderness with palpation over his lumbar spine during this 
examination.  The veteran indicated that he was in good 
health, and that he was not taking any medication. 

In December 1986, the veteran received post-service treatment 
at the Landstrul Army Regional Medical Center in Landstrul, 
Germany.  The veteran underwent emergent cystoscopy and was 
diagnosed as having bilateral retrograde pyelograms 
bilaterally and a ureteral obstruction.  A double catheter 
was inserted on the right, and the veteran was admitted for 
expectant diuresis.  A left nephrostomy was inserted 
subsequently.  The veteran then underwent surgery for removal 
of the ureters from the fibrotic mass.  The veteran's final 
diagnosis was of idiopathic retroperitoneal fibrosis with 
secondary acute renal failure and anemia.  

Subsequently, the veteran received treatment for his 
retroperitoneal fibrosis at Walter Reed Army Medical Center 
in Washington, D.C. (Walter Reed).  Records from this 
treatment indicate that the veteran experienced improvement 
following his 1986 treatment in Germany; that an ultrasound 
conducted in May 1987 demonstrated no hydronephrosis; that an 
October 1987 Lasix renal scan was normal; and that a January 
1988 abdominal CAT scan showed significant improvement in the 
retroperitoneal fibrosis with no hydronephrosis present.  In 
January 1989, a renal Lasix scan demonstrated a normal right 
renal unit with markedly decreased left renal blood flow and 
high grade left-sided obstruction.  An abdominal CAT scan 
demonstrated extensive fibrotic disease encasing the great 
vessels from the superior mesenteric artery to the iliac 
arteries.  There was marked left hydronephrosis with a 
nonfunctioning left renal unit.  A left indwelling ureteral 
stent was passed and the veteran was treated with a course of 
steroids.  Following the steroid therapy, A CAT scan in May 
1989 demonstrated hydronephrosis with improvement in the 
fibrotic process, and that the indwelling left ureteral stent 
was removed.  The veteran also was found to have a sustained 
elevated blood pressure with a possible renal vascular 
hypertension etiology.  Following diagnosis, the veteran's 
blood pressure was controlled with Hydrochlorothiazide 
(HTCZ).  The Army physician diagnosed the veteran with 
recurrent retroperitoneal fibrosis, high grade left ureteral 
obstruction, hypertension, and a history of low back pain.  
The veteran was prescribed Prednisone, Reglan, and HCTZ as 
treatment for his diagnosed conditions.

In March 1990, the veteran's Army physician at Walter Reed 
advised the veteran that the steroid therapy had been 
ineffective.  The physician presented the veteran with three 
surgical treatment options.  The veteran was scheduled for 
placement of a left ureteral stent in July 1990.  This 
procedure was canceled after a renal Lasix scan revealed that 
the left ureter was unobstructed.  This finding demonstrated 
significant improvement over prior examinations.  The veteran 
was advised to have periodic renal Lasix scans to monitor 
whether the previously diagnosed obstruction returned.  If 
so, the surgical insertion of a stent was the recommended 
course of treatment.  There are no VA examinations of record, 
and there is no documentation in the veteran's claims file of 
any further treatment or diagnosis beyond 1990. 
   
II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, where a veteran served more than 90 
days or more during a period of war of peacetime after 
December 31, 1946, and cardiovascular-renal disease including 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of active duty, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

In this case, the veteran's SMRs, to include his report of 
separation examination, are negative for complaints, 
findings, or diagnosis of any cardiovascular-renal disease in 
service, and the first medical diagnosis of renal disease was 
not until December 1986, more than two years after the 
veteran's retirement from the military.  As cardiovascular 
renal disease was not shown in service or within the first 
post-retirement year, the provisions pertaining to chronicity 
or continuity of symptomatology of a condition shown in 
service (38 C.F.R. § 3.303(b)) or to presumptive service 
connection (38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309) do not apply.

Moreover, assuming, arguendo, that the veteran still suffers 
from cardiovascular-renal conditions (constituting current 
disabilities for which service connection is sought), there 
is otherwise no competent medical evidence of a nexus between 
any such condition and his active military services.  While 
the reports of examination and procedure that the veteran 
underwent in 1986, 1987, 1989 and 1990 document the diagnosis 
of hypertension and retroperitoneal fibrosis with renal 
failure, none of the veteran's treating physicians linked the 
veteran's medical problems with his military service.  
Although his hypertension was diagnosed as secondary to his 
deteriorating kidneys, the veteran has not submitted, nor 
indicated the existence of, any competent medical evidence of 
a relationship between his cardiovascular-renal problems 
diagnosed post service and his active military service.  In 
the absence of evidence of such a nexus, the claim is not 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  

Although the veteran may well believe that his 
cardiovascular-renal conditions related to his service in the 
military, he does not have the medical training or expertise 
to render a competent opinion on the etiology of a 
disability.  Therefore, any assertions that the back pain 
that he experienced in service (and for which he ultimately 
was granted service connection) were actually symptoms of his 
kidney disease have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
emphasizes that a well-grounded claim must be supported by 
evidence, and not just allegations.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for hypertension and retroperitoneal 
fibrosis is well grounded, VA is under no "duty to assist" 
him in developing the evidence pertinent to his claim.  See 
Epps, 126 F.3d at 1468.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
December 1997 Statement of the Case (SOC) of the requirement 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  The Board also finds that the duty to inform him of 
the type of evidence that is necessary to support his claims, 
and the reasons why his current claim is inadequate, has been 
met.  See  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). 

ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for hypertension and 
retroperitoneal fibrosis is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

